DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7 and 17-27 have been allowed.
	Claims 8-16 have been cancelled.
	All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Baalke et al. USPAP 2018/0329418.  Baalke discloses autonomously navigating along a crosswalk includes: at a first time, navigating autonomously along a sidewalk toward a crosswalk coinciding with a navigation route assigned to the autonomous vehicle; recording optical data of a scene proximal the autonomous vehicle via an optical sensor integrated into the autonomous vehicle; aligning an anteroposterior axis of the autonomous vehicle to the crosswalk detected in the optical data; identifying a pedestrian proximal the crosswalk in the optical data; in response to the pedestrian entering the crosswalk at a second time succeeding the first time, predicting right of way of the autonomous vehicle to enter the crosswalk; and, in response to predicting right of the autonomous vehicle to enter the crosswalk, autonomously navigating from the sidewalk into the crosswalk and autonomously navigating along the crosswalk to an opposing sidewalk according to the navigation route.
Figure 3 of Baalke discloses:

    PNG
    media_image1.png
    908
    669
    media_image1.png
    Greyscale

Figure 2 of Baalke discloses:

    PNG
    media_image2.png
    883
    620
    media_image2.png
    Greyscale

Figure 1 of Baalke discloses:

    PNG
    media_image3.png
    801
    624
    media_image3.png
    Greyscale

In regards to claims 1 and 17, Baalke taken either individually or in combination with other prior art of record fails to teach or render obvious a method/vehicle for operating a vehicle in an autonomous driving mode, the method comprising: detecting, by a perception system of the vehicle, one or more objects in an external environment of the vehicle during an initial sensor operation, each of the one or more detected objects having a first confidence level associated therewith based on the initial sensor operation; detecting, by the perception system of the vehicle, at least one of the one or more objects in the external environment during a subsequent sensor operation, each of the at least one of the one or more detected objects having a second confidence level associated therewith based on the subsequent sensor operation; and determining, by a control system of the vehicle, whether to alter a driving action to be performed by the vehicle in response to a change from the first confidence level to the second confidence level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tay et al. (U.S. patent application publication 2019/0196481) discloses an autonomous vehicle: recording a first image via a first sensor and a second image via a second sensor during a scan cycle; calculating a first field of view of the first sensor and a second field of view of the second sensor during the scan cycle based on surfaces represented in the first and second images; characterizing a spatial redundancy between the first sensor and the second sensor based on an overlap of the first and second fields of view; in response to the spatial redundancy remaining below a threshold redundancy, disabling execution of a first navigational action—action informed by presence of external objects within a first region of a scene around the autonomous vehicle spanning the overlap—by the autonomous vehicle; and autonomously executing navigational actions, excluding the first navigational action, following the scan cycle.
Kusano et al. (U.S. patent application publication 2017/0291615) discloses a confidence in an autonomous operation of a vehicle to one or more users. At least one operational status for a support system of the vehicle can be acquired. Based on the acquired operational status, a confidence in the autonomous operation of the vehicle can be determined. Responsive to determining the confidence in the autonomous operation of the vehicle, a confidence icon can be caused to be displayed within the vehicle. The confidence icon can include an emoticon that conveys an emotion corresponding to the determined confidence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667